Citation Nr: 1020299	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 2000 to January 2005.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision by the Denver Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This matter was 
remanded in April 2009.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's left knee disability is not manifested by 
flexion limited to 45 degrees or extension limited to 10 
degrees.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5299, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In a letter issued in March 2005, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
March 2005), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The United States Court of Appeals 
for Veterans Claims (Veterans Court) also has determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the Veteran was furnished 
proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).   

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the September 2005 rating decision 
was fully favorable to the Veteran on the issue of service 
connection for a left knee disability, and because the 
Veteran's higher initial rating claim for a left knee 
disability is being denied in this decision, the Board finds 
no prejudice to the Veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.  VA also has provided the Veteran with an 
examination in June 2005 to determine the nature and severity 
of his service-connected disability.  The Board notes that 
the Veteran was scheduled for another VA examination in 
November 2009, however, he failed to appear.  The Veteran has 
not contacted VA to reschedule an examination, nor has he 
explained why he did not attend the examination.  A 
supplemental statement of the case was issued in December 
2009 which referenced his failure to attend the scheduled VA 
examination, but the record does not show any response from 
him.

The consequence in this case of the Veteran's failure without 
good cause to report for the VA examination is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See 38 C.F.R. 
§ 3.655; see Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (noting 
that that failure to cooperate by attending a requested VA 
examination may result in an adverse determination).  
Accordingly, the Board concludes that VA has no remaining 
duty under VCAA to provide a medical examination in 
conjunction with the Veteran's claim.  The Veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the analysis in this 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran has claimed entitlement to an increased initial 
rating for a left knee disability.  The RO granted service 
connection in September 2005 and assigned a noncompensable 
rating effective January 13, 2005 under DC 5299-5260.  VA 
regulations provide that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2009).  Under Diagnostic Code 
5260, a noncompensable evaluation (zero percent) is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating when flexion is limited to 45 degrees; a 20 
percent rating when flexion is limited to 30 degrees, and a 
30 percent rating when flexion is limited to 15 degrees.

The normal range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably disabling; extension of the leg limited to 10 
degrees is rated 10 percent disabling; extension of the leg 
limited to 15 degrees is rated 20 percent disabling; 
extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees 
is rated 40 percent disabling; and extension of the leg 
limited to 45 degrees is rated 50 percent disabling.  38 
C.F.R. § 4.71a.  

Under DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability; a 20 percent 
rating is applied for moderate; and a 30 percent rating is 
applicable for severe.  Under DC 5256, a minimum 30 percent 
rating is warranted when there is ankylosis of the knee with 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  

Under DC 5258, a 20 percent disability rating is available 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. 
§ 4.71a.

In VAOPGCPREC 9-2004, VA's General Counsel concluded that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DC's 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  See VAOPGCPREC 9-
2004 (September 17, 2004).

Additionally, separate ratings may be assigned for knee 
disability under DC's 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See VAOPGCPREC 23-97 and VAOPGCREC 9-
98.

In rating a service-connected knee disability, all applicable 
diagnostic codes must be considered to include DC's 5003, 
5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 
Vet. App. 532 (1993), the Veterans Court held that the 
selection of the proper diagnostic code is not a question of 
law subject to the de novo standard of review.  Accordingly, 
the Veterans Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Veterans Court also has held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

The Veteran underwent a VA examination in June 2005.  He 
reported that running and walking aggravated knee pain.  He 
denied any interference with regular activities.  

Upon physical examination, active and passive range of motion 
was zero to 140 degrees, extension to flexion with no painful 
motion.  Repeated left knee range of motion was tested by 
having the Veteran squat repeatedly.  The Veteran did not 
evidence painful motion after doing three to five squats.  He 
denied fatigue, weakness, instability, or impaired endurance.  
He denied any spine pathology.  The examiner diagnosed status 
post strain with no limitation of motion.  

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim for an initial compensable rating 
for a left knee disability.  Criteria set forth under DC 5260 
requires flexion limited to 45 degrees to receive a 
compensable disability rating.  The medical evidence fails to 
establish this limitation.  For example, the June 2005 
examiner found flexion limited to 140 degrees.  Criteria set 
forth under DC 5257 requires slight knee impairment 
(recurrent subluxation or lateral instability) for a 
compensable disability rating.  The medical evidence fails to 
establish this limitation.  For example, the Veteran denied 
instability at the June 2005 VA examination.  Criteria set 
forth under DC 5261 requires extension limited to 10 degrees.  
The medical evidence fails to establish this limitation.  For 
example, the June 2005 examiner found extension limited to 
zero degrees.

As noted previously, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
The Board notes that the Veteran has reported left knee pain 
since injuring the knee in service in 2004.  The Board finds 
that the present disability rating takes into consideration 
the Veteran's complaints of pain, thus, the Board finds that 
38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a 
higher rating.  See DeLuca, 8 Vet. App. at 204-07.

There is also no x-ray evidence of arthritis to provide a 
basis for consideration of separate ratings under DC's 5003 
and 5257.  See VAOPGCPREC 23-97 and VAOPGCREC 9- 98.

The Veteran clearly suffers from left knee impairment.  The 
Board is bound by regulations which set forth the criteria 
for various ratings.  There is a preponderance of the 
evidence in this case against a finding that the criteria for 
an increased rating has been met under any applicable DC.  

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial compensable rating for a left knee disability is 
not warranted.  

The appeal is denied.  



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


